Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Christine M. Mackiewicz on 03/02/2022.
The application has been amended as follows:
Claim 1: The words “when in the monostable equilibrium position is the drive-side end of the threaded spindle module placed vertically at the top and the output-side end of the threaded spindle module is placed” (Lines 14-16) are changed to recite - - the monostable equilibrium position corresponds to the drive-side end of the threaded spindle module placed vertically at the top and the output-side end of the threaded spindle module placed - -.
Claim 4: The words “pivot joint center” (Line 2) are amended to recite - - pivot center - -.
Claim 5: The words “pivot joint is” (Line 3) are amended to recite - - pivot - -.
Claim 7: The words “d/h3” (Line 2) are amended to recite - - a support diameter to a height of center of gravity to pivot - -.
Claim 10: The words “tray and” (Line 3) are amended to recite - - tray, and - -.
Claim 11, in its entirety, is re-written to include the following phraseology:
A method for final mounting of a motor vehicle brake comprising:
a brake housing; 
an actuator module;
a threaded spindle module with the features of one or more of the preceding claims;
wherein the brake housing is arranged vertically in a working chamber with a receiver which is open vertically at the top for receiving the threaded spindle module;
wherein then the threaded spindle module is inserted into the receiver vertically with axial orientation and is lowered such that the drive-side end of the threaded spindle module points vertically upward; and
wherein finally the actuator module with the actuator interface pointing vertically downward, perpendicularly and aligned, is lowered from vertically upward to vertically downward so as to rotationally fixedly connect the latter to the threaded spindle.

Response to Arguments
Applicant's arguments filed on 12/09/2021 are found to be persuasive.

Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2017/0370453 to Suzuki et al. is considered to be the closest prior art.  
Suzuki does not disclose a threaded nut which pivots about a pivot center relative to an associated receiver.  There does not appear to be any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658